Exhibit 10.1

 

AFFILIATED MANAGERS GROUP, INC.

DEFERRED COMPENSATION PLAN

EFFECTIVE JULY 1, 2006

 


--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1

 

Definitions

 

1

 

 

 

 

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

4

 

 

 

 

 

 

 

2.1

 

Selection by Administrator

 

4

 

2.2

 

Enrollment and Eligibility Requirements; Commencement of Participation

 

4

 

 

 

 

 

 

 

ARTICLE 3

 

Account Credits

 

5

 

 

 

 

 

 

 

3.1

 

Elective Deferrals; Minimum Requirements

 

5

 

3.2

 

Elective Deferrals; Maximum Requirements

 

5

 

3.3

 

Election to Defer; Effect of Election Form

 

5

 

3.4

 

Withholding and Crediting of Elective Deferrals

 

6

 

3.5

 

Company Credits

 

6

 

3.6

 

Vesting

 

6

 

3.7

 

Hypothetical Investment Returns

 

6

 

3.8

 

FICA and Other Taxes

 

7

 

 

 

 

 

 

 

ARTICLE 4

 

Scheduled Distribution of Deferral Account; Unforseeable Financial Emergencies

 

8

 

 

 

 

 

 

 

4.1

 

Scheduled Distribution of Deferral Account

 

8

 

4.2

 

Postponing Scheduled Distributions

 

8

 

4.3

 

Other Benefits Take Precedence Over Scheduled Distributions

 

8

 

4.4

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

8

 

 

 

 

 

 

 

ARTICLE 5

 

Change in Control Benefit

 

9

 

 

 

 

 

 

 

ARTICLE 6

 

Retirement Benefit

 

9

 

 

 

 

 

 

 

ARTICLE 7

 

Separation from Service

 

9

 

 

 

 

 

 

 

ARTICLE 8

 

Disability Benefit

 

10

 

 

 

 

 

 

 

ARTICLE 9

 

Death Benefit

 

10

 

 

 

 

 

 

 

ARTICLE 10

 

Beneficiary Designation

 

10

 

 

 

 

 

 

 

10.1

 

Beneficiary

 

10

 

10.2

 

Beneficiary Designation; Change

 

10

 

10.3

 

Acknowledgement

 

10

 

10.4

 

No Beneficiary Designation

 

10

 

10.5

 

Doubt as to Beneficiary

 

10

 

10.6

 

Discharge of Obligations

 

11

 

 

 

 

 

 

 

ARTICLE 11

 

Amendment and Termination

 

11

 

11.1

 

Termination of Plan

 

11

 

11.2

 

Amendment

 

11

 

 

i


--------------------------------------------------------------------------------




 

11.3

 

Plan Agreement

 

11

 

 

 

 

 

 

 

ARTICLE 12

 

Administration

 

11

 

 

 

 

 

 

 

12.1

 

In General

 

11

 

12.2

 

Agents

 

12

 

12.3

 

Binding Effect of Decisions

 

12

 

12.4

 

Indemnity of Administrator

 

12

 

12.5

 

Employer Information

 

12

 

 

 

 

 

 

 

ARTICLE 13

 

Other Benefits and Agreements

 

12

 

 

 

 

 

 

 

ARTICLE 14

 

Claims Procedures

 

12

 

 

 

 

 

 

 

ARTICLE 15

 

Trust

 

12

 

 

 

 

 

 

 

15.1

 

Establishment of the Trust

 

12

 

15.2

 

Interrelationship of the Plan and the Trust

 

12

 

15.3

 

Distributions From the Trust

 

13

 

 

 

 

 

 

 

ARTICLE 16

 

Miscellaneous

 

13

 

 

 

 

 

 

 

16.1

 

Status of Participants and Beneficiaries as General Creditors

 

13

 

16.2

 

Non-assignability

 

13

 

16.3

 

Not a Contract of Employment

 

13

 

16.4

 

Captions

 

13

 

16.5

 

Governing Law

 

13

 

16.6

 

Notice

 

13

 

16.7

 

Furnishing Information

 

14

 

16.8

 

Terms

 

14

 

16.9

 

Captions

 

14

 

16.10

 

Successors

 

14

 

16.11

 

Validity

 

14

 

16.12

 

Incompetents

 

14

 

16.13

 

Distribution in the Event of Income Inclusion Under 409A

 

14

 

16.14

 

Deduction Limitation on Benefit Payments

 

14

 

16.15

 

Compliance With Section 409A Generally

 

15

 

16.16

 

Insurance

 

15

 

 

ii


--------------------------------------------------------------------------------


 

AFFILIATED MANAGERS GROUP, INC.

DEFERRED COMPENSATION PLAN

EFFECTIVE JULY 1, 2006

Purpose

The purpose of the Plan is to provide specified benefits to Directors and a
select group of Employees who contribute materially to the continued growth,
development and business success of Affiliated Managers Group, Inc.

The Plan is intended to constitute an unfunded “top hat” plan described in
Section 201(2), 301(a)(3) and 401(a)(1) of Subtitle B of Title I of ERISA and
shall be operated and construed accordingly. The Plan is also intended to
provide for the effective deferral of income for tax purposes in accordance with
its terms, consistent, among other things, with the requirements of Code
Section 409A, and shall be operated and construed accordingly. Without limiting
the generality of the Company’s authority under Article 11, the Company may at
any time and from time to time amend or modify the Plan, including
retroactively, to comply with the terms of Code Section 409A or other applicable
law.

ARTICLE 1
Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1                                 “Account” shall mean, with respect to a
Participant, an entry on the records of the Employer equal to the sum of the
Participant’s accounts and sub-accounts maintained by the Administrator under
the Plan. The Account shall be a bookkeeping entry only and shall be utilized
solely to measure and determine the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

1.2                                 “Account Balance” shall mean the balance of
the Account (or, when the term is used with respect to any constituent account
or sub-account, the balance of such account or sub-account).

1.3                                 “Administrator” shall have the meaning set
forth in Article 12.

1.4                                 “Annual Installment Method” shall mean an
annual installment payment of the Participant’s vested benefit over the number
of years selected by the Participant in accordance with the Plan, commencing on
the Participant’s Benefit Distribution Date and thereafter payable on the
anniversary of the Benefit Distribution Date. For any year, the payment will be
the balance to the credit of the Participant’s Account divided by the number of
remaining payments.

1.5                                 “Base Salary” shall mean the annual cash
compensation relating to services performed during any calendar year, excluding
distributions from nonqualified deferred compensation plans, bonuses, overtime,
fringe benefits, stock options, relocation expenses, incentive payments,
non-monetary awards, director fees and other fees, and automobile and other
allowances paid to a Participant for employment services rendered (whether or
not includible in the Employee’s gross income). Base Salary shall be calculated
before deferrals under qualified or nonqualified plans, as determined by the
Administrator.

1.6                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 10 to receive Plan benefits, if any, remaining to be paid upon the death
of a Participant.

1


--------------------------------------------------------------------------------




 

1.7                                 “Beneficiary Designation Form” shall mean a
form prescribed by or acceptable to the Administrator for the designation of
Beneficiaries.

1.8                                 “Benefit Distribution Date” shall mean a
date on which, or as soon as practicable thereafter which, a Participant’s
vested Account Balance or applicable portion thereof will be distributed (if
distributable as a lump sum) or commence to be distributed (if distributed in
installments) in accordance with Article 4, 5, 6 or 7, as the case may be.

1.9                                 “Board” shall mean the board of directors of
the Company.

1.10                           “Bonus” shall mean any compensation, in addition
to Base Salary, amounts earned by a Participant under the Company’s annual bonus
or cash incentive plan(s) and such other amounts as the Administrator may
specify from time to time. For avoidance of doubt, a Bonus shall include,
without limitation, amounts payable under the Company’s Long-Term Executive
Incentive Plan.

1.11                           “Change in Control” shall mean any “change in
control event” as defined in accordance with Section 409A.

1.12                           “Code” shall mean the Internal Revenue Code of
1986, as amended and in effect from time to time.

1.13                           “Company” shall mean Affiliated Managers
Group, Inc., a Delaware corporation, and any successor to all or substantially
all of the Company’s assets or business that assumes the Plan.

1.14                           “Company Credit Account” shall mean that portion
of a Participant’s Account that reflects Company Credits plus or minus notional
investment adjustments with respect thereto, less all related distributions.

1.15                           “Company Credits” shall mean the amount
determined in accordance with Section 3.5.

1.16                           “Death Benefit” shall mean the benefit set forth
in Article 9.

1.17                           “Deferral Account”:  the portion of a
Participant’s Account that reflects Elective Deferrals under the Plan plus or
minus notional investment adjustments with respect thereto, less all related
distributions.

1.18                           “Director” shall mean any member of the board of
directors of the Company.

1.19                           “Director Fees” shall mean the annual fees earned
by a Director as compensation for serving on the Board (as determined by the
Administrator).

1.20                           “Disability” or “Disabled” shall mean that a
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident or health plan covering employees of the Participant’s Employer. To the
extent permitted by Section 409A, a Participant shall be deemed Disabled if
determined to be totally disabled by the Social Security Administration, or if
the Participant is determined to be totally and permanently disabled in
accordance with the Employer’s applicable long—term disability insurance
program.

1.21                           “Disability Benefit” shall mean the benefit set
forth in Article 8.

2


--------------------------------------------------------------------------------




 

1.22                           “Election Form” shall mean the form, which may be
in electronic format, prescribed by or acceptable to the Administrator for the
making of permitted elections (other than Beneficiary designations) under the
Plan.

1.23                           “Elective Deferral” shall mean a deferral of Base
Salary, Bonus and Director Fees made under the Plan at the election of a
Participant.

1.24                           “Employee” shall mean an individual employed by
an Employer.

1.25                           “Employer(s)” shall mean the Company and its
Affiliates who adopt the Plan with the consent of the Company.

1.26                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended and in effect from time to time.

1.27                           “First Plan Year” shall mean the period beginning
July 1, 2006 and ending December 31, 2006.

1.28                           “Measurement Fund” shall mean the hypothetical
investment funds selected by the administrator in accordance with Section 3.7.

1.29                           “Participant” shall mean any Employee or Director
(i) who is selected by the Administrator to participate in the Plan, (ii) whose
executed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Administrator, and (iii) whose Plan Agreement has not
terminated.

1.30                           “Plan” shall mean the Affiliated Managers
Group, Inc. Deferred Compensation Plan, as from time to time amended and in
effect.

1.31                           “Plan Agreement” shall mean a written agreement,
in form prescribed by or acceptable to the Administrator, that evidences a
Participant’s agreement to the terms of the Plan and establishes the terms of
Plan participation for such Participant. Except as the Administrator may
otherwise determine, the most recent Plan Agreement with respect to a
Participant shall supersede all prior Plan Agreements with respect to such
Participant. Plan Agreements may vary among Participants and may provide
additional benefits not set forth in the Plan or limit the benefits otherwise
provided under the Plan. A binding agreement between a Participant and the
Company (for example, but without limitation, an employment or severance
agreement) that purports to affect the amount, vesting, timing or any other term
of a deferral, credit or benefit under the Plan, but that is not designated as a
“Plan Agreement,” shall nevertheless, to that extent, constitute a “Plan
Agreement” under the Plan (and, to the extent of the relevant provision, shall,
except as the Administrator otherwise determines, supersede any prior Plan
Agreement governing such provision), but only if and to the extent that so
treating it would not jeopardize the qualification of the Participant’s Plan
deferral(s) under Section 409A.

1.32                           “Plan Year” shall, except for the First Plan
Year, mean the calendar year.

1.33                           “Retirement”, “Retire(s)” or “Retired” shall
mean, with respect to an Employee, separation from service with all Employers,
other than by reason other than death or Disability, or on or after the earlier
of the attainment of (a) age sixty-five (65) or (b) age fifty (50) and ten
(10) Years of Service; and shall mean with respect to a Director who is not an
Employee, separation from service. If a Participant is both an Employee and a
Director, Retirement shall not occur until he or she Retires as both an Employee
and a Director.

1.34                           “Retirement Benefit” shall mean the benefit set
forth in Article 6.

1.35                           “Scheduled Distribution” shall mean the
distribution set forth in Section 4.1.

3


--------------------------------------------------------------------------------




 

1.36                           “Scheduled Distribution Date” shall have the
meaning set forth in Section 4.1.

1.37                           “Section 409A” shall mean Code Section 409A of
the Code.

1.38                           “Separation from Service” shall mean separation
from service with all Employers, voluntarily or involuntarily, other than by
reason of death or Disability. Whether a leave of absence or other change in
work status constitutes a separate from service shall be determined by the
Administrator in a manner consistent with the requirements of Section 409A.

1.39                           “Stock” shall mean Affiliated Managers
Group, Inc. common stock, $.01 par value, or any other equity securities
designated by the Administrator.

1.40                           “Stock Unit” shall mean a unit that is equivalent
to one share of Stock.

1.41                           “Stock Unit Fund” shall mean the Measurement Fund
notionally invested in Stock.

1.42                           “Termination Benefit” shall mean the benefit set
forth in Article 7.

1.43                           “Trust” shall mean one or more trusts established
by the Company in accordance with Article 15.

1.44                           “Unforeseeable Financial Emergency” shall mean a
severe financial hardship of the Participant or his or her Beneficiary resulting
from (i) an illness or accident of the Participant, the Participant’s spouse, or
the Participant’s dependent (as defined in Code Section 152(a)), (ii) a loss of
the Participant’s or Beneficiary’s property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or the Participant’s Beneficiary,
all as determined in the sole discretion of the Administrator.

1.45                           “Years of Service” shall mean the total number of
full years in which a Participant has been employed by one or more Employers.
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. The
Administrator shall make a determination as to whether any partial year of
employment shall be counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1                                 Selection by Administrator. Eligibility for
the Plan shall be limited to those Employees or Directors who are selected by
the Administrator in its sole discretion.

2.2                                 Enrollment and Eligibility Requirements;
Commencement of Participation.

(a)                                  To participate in the Plan, an Eligible
Employee or Director must complete and execute (to the satisfaction of the
Administrator) and return to the Administrator a Plan Agreement, Election
Form and a Beneficiary Designation Form. Except as herein provided or as
otherwise permitted by the Administrator consistent with the requirements of
Section 409A, any voluntary deferral under the Plan must be accomplished by the
submission of the necessary forms prior to the first day of the Plan Year in
which the relevant services are to be provided or by such earlier date as the
Administrator may establish.

(b)                                 An Employee or Director who first becomes
eligible to participate in this Plan after the first day of a Plan Year and who
wishes to participate in elective deferrals for the remainder of such Plan Year
must submit the necessary forms within thirty (30) days after he or she first
becomes eligible to participate or by such earlier deadline as the

4


--------------------------------------------------------------------------------




 

Administrator may establish. A mid-year deferral election accomplish pursuant to
this subsection (b) shall be effective only with respect to services performed
after the election takes effect.

ARTICLE 3
Account Credits

3.1                                 Elective Deferrals; Minimum Requirements.
For any Plan Year, a Participant who wishes to participate in the Elective
Deferrals may do so subject to the following minimum deferral requirements.

Deferral

 

Minimum Amount

 

Base Salary and Bonus

 

$

5,000 aggregate

 

Director Fees

 

$

1,000 aggregate

 

 

If the Administrator determines, in its sole discretion, prior to the beginning
of a Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is timely made, the amount deferred shall be
zero. If a Participant first becomes eligible to make Elective Deferrals during
a Plan Year, the minimum Elective Deferrals shall be an amount equal to the
minimum set forth above, multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year and the denominator of
which is 12 (except with respect to the First Plan Year, in which the
denominator is 6).

3.2                                 Elective Deferrals; Maximum Requirements.
For any Plan Year, a Participant’s Elective Deferrals, if any, shall be subject
to the following percentage  maximum percentage:

Deferral

 

Maximum Percentage

 

Base Salary

 

80

%

Bonus

 

100

%

Director Fees

 

100

%

 

If a Participant first becomes eligible to make Elective Deferrals during a Plan
Year, the foregoing maximum percentages shall be applied to the future
compensation affected by the Participant’s mid-year election. For compensation
that is earned based upon a specified performance period, “Future compensation”
shall be deemed for this purpose not to exceed the total amount of compensation
for the performance period, multiplied by a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election takes effect, and the denominator of which is the total number
of days in the performance period.

3.3                                 Election to Defer; Effect of Election Form.
Insofar as it relates to an Elective Deferral, an Election Form shall take
effect not later than (i) the first day of the Plan Year next following the
effective date of such form, or (ii) in the case of an Election Form relating to
initial mid-year eligibility, a date specified by the Administrator that is not
late than thirty (30) days following the date of such initial eligibility. Once
it takes effect, the Election Form shall apply as follows:  (A) to Base Salary
or Directors Fees earned with respect to services performed on or after the
effective date, and (B) in the case of “performance-based compensation” (as
determined in accordance with Section 409A) based on services performed over a
period of at least twelve (12) months, to any such compensation payable with
respect to a performance period ending at least

5


--------------------------------------------------------------------------------




 

six (6) months after the effective date. The Administrator shall prescribe such
additional rules and limitations as it determines to be appropriate so that
elective deferrals under the Plan comply with Section 409A.

3.4                                 Withholding and Crediting of Elective
Deferrals. Elective Deferrals shall be credited to a Participant’s Account on or
as soon as practicable after the relevant payroll date on which the
compensation, but for deferral, would have been paid.

3.5                                 Company Credits. The Administrator may
provide in a Plan Agreement, or on a discretionary basis outside of any Plan
Agreement, for additional, non-elective credits (each, a “Company Credit”) to
the Participant’s Account in accordance with this Section 3.5. Additional
credits pursuant to this Section 3.5 may include, but are not necessarily
limited to, credits intended to make up (in whole or in part) for matching
contributions that could not be made under a tax-qualified defined contribution
plan in which the Participant is a member; provided, that any such additional
credit made hereunder shall be consistent with the requirements of
Section 401(k)(4)(A) of the Code. Company Credits shall be credited to the
Participant’s Account at such times and in such amounts as the Administrator
determines (consistent with the Plan Agreement, in the case of Company Credits
provided for under a Plan Agreement). Company Credits, if any, need not be made
with respect to all Participants and may vary as to amount and other terms from
Participant to Participant.

3.6                                 Vesting.

(a)                                  A Participant shall at all times be 100%
vested in his or her Deferral Account.

(b)                                 A Participant shall vest in each Company
Credit Account, if any, in accordance with the vesting schedule forth in his or
her Plan Agreement(s).

(c)                                  Except as otherwise expressly provided in
the relevant Plan Agreement, in the event of a Change in Control, or upon a
Participant’s Retirement, death while employed by an Employer, or Disability,
any amounts that are not vested in accordance with Sections 3.6(b) above, shall
immediately become 100% vested, provided, that except as otherwise provided in
the Plan Agreement, if and to the extent that the Administrator determines that
such acceleration would cause the deductibility limitations of Section 280G of
the Code to apply, vesting shall be accelerated only to such extent, if any, as
will not result in the application of such deduction limitations. The
Administrator shall make all determinations necessary or appropriate to
implement the foregoing limitation but if so requested by an affected
Participant in writing shall, within ninety (90) days of receiving such request,
obtain an opinion from a nationally recognized accounting firm selected by the
Participant (the “Accounting Firm”) with supporting computations, as to whether
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G of the Code.

3.7                                 Hypothetical Investment Returns. Each
Participant Account shall be periodically adjusted (in such manner as the
Administrator determines) to reflect hypothetical returns with respect to the
Account, as follows:

(a)                                  Measurement Funds. Subject to
Section 3.7(b), the Administrator shall select and may from time to time change
(including as to existing Accounts that are deemed invested in an affected fund)
a menu of investment funds (the “Measurement Funds”) to be used to determine
hypothetical investment experience under the Plan. The Participant may elect to
have his or her Account invested on a hypothetical basis in one or more of the

6


--------------------------------------------------------------------------------




 

Measurement Funds, for the purpose of crediting or debiting additional amounts
to his or her Account Balance, and may from time to time elect to reallocate
such hypothetical investments. Any such election by the Participants shall be
accomplished and given effect in accordance with such rules as the Administrator
may prescribe. If a Participant does not elect a Measurement Fund, the
Participant’s Account Balance shall be treated as having been invested in such
default Measurement Fund(s) as the Administrator may specify.

(b)                                 Affiliated Managers Group, Inc. Stock Unit
Fund.

(i)                                     Any Bonus that the Participant has
elected to defer in accordance with Article 3 and which would otherwise be
payable in Stock will be automatically allocated to the Stock Unit Fund and may
not be allocated to any other Measurement Fund except as determined by the
Administrator. The Administrator may in its sole discretion allocate all or any
portion of the Company Credit Account to the Stock Unit Fund. Amounts allocated
to the Stock Unit Fund shall be distributable only in the form of actual shares
of Stock, except as otherwise determined by the Administrator.

(ii)                                  Notional earnings credited to the Stock
Unit Fund, including dividends declared with respect to Stock, shall remain
allocated to such Stock Unit Fund and deemed to be reinvested in additional
Stock Units until such amounts are distributed to the Participant, except as
otherwise determined by the Administrator. In the case of a stock dividend, the
number of additional Stock Units credited to the Stock Unit Fund shall be equal
to the number of Stock Units multiplied the by per share Stock dividend
(including fractional shares) declared by the Company. In the case of a cash
dividend, the number of additional Stock Units credited to the Stock Unit Fund
shall be equal to the cash dividend times the number of Stock Units allocated to
the Participant’s Account, divided by the fair market value of a share of Stock
as determined by the Administrator in its sole discretion.

(iii)                               The number of Stock Units credited to the
Participant’s Stock Unit Fund may be adjusted by the Administrator, in its sole
discretion, to prevent dilution or enlargement of Participants’ rights with
respect to the portion of his or her Account Balance allocated to the Stock Unit
Fund in the event of any reorganization, reclassification, stock split, or other
corporate transaction or event which, in the Administrator’s determination,
affects the value of the Stock.

(c)                                  No Actual Investment. The provisions of
this Section 3.7 shall not be construed to require the Administrator or any
Employer to segregate, set aside, or invest any assets for the payment of
benefits under the Plan. However, the Administrator in its discretion may
provide for a “rabbi trust” or similar vehicle to facilitate the payment of
benefits under the Plan so long as the existence, terms and funding of any such
trust or other vehicle do not cause the Plan to fail to be unfunded for tax or
ERISA purposes or to fail to satisfy the requirements of Section 409A.

3.8                                 FICA and Other Taxes. The Administrator may
require that a Participant’s cash or other compensation be reduced to satisfy
any FICA tax or other tax due with respect to the deferral or vesting of any
amount under the Plan or may require as part of a Plan Agreement or otherwise
that the Participant make other arrangements for the payment of such taxes
(which other arrangements may include, if the Administrator so determines, but
shall not be limited to, a reduction in the Participant’s Account Balance). Any
distribution under the Plan shall be reduced by any required tax and other
withholdings.

7


--------------------------------------------------------------------------------


ARTICLE 4

Scheduled Distribution of Deferral Account; Unforeseeable Financial Emergencies

4.1                                 Scheduled Distribution of Deferral Account.
Subject to such limitations (consistent with Section 409A) as the Administrator
may prescribe, a Participant may specify in connection with the applicable
annual or other deferral election pertaining to Elective Deferrals to have the
portion of his or her Account attributable to such Elective Deferrals and
related adjustments under Article 3 to be paid (a “Scheduled Distribution”) in a
lump sum during a sixty (60) day period commencing immediately after the first
day of any Plan Year designated by the Participant (the “Scheduled Distribution
Date”). The Scheduled Distribution Date designated by the Participant must be at
least one (1) Plan Year after the end of the Plan Year to which the
Participant’s deferral election relates. By way of example, if a Scheduled
Distribution is elected for Elective Deferral amounts earned in the Plan Year
commencing January 1, 2007, the earliest Scheduled Distribution Date would be
January 1, 2009, and the Scheduled Distribution would be payable during the
sixty (60) day period commencing January 2, 2009.

4.2                                 Postponing Scheduled Distributions. A
Participant may elect to postpone a Scheduled Distribution described in
Section 4.1 above, and have such amount paid out during a sixty (60) day period
commencing immediately after an allowable alternative Scheduled Distribution
Date  designated by the Participant in accordance with this Section 4.2. In
order to make this election, the Participant must submit a new Scheduled
Distribution Election Form to the Administrator in accordance with the
following:

(a)                                  The new Scheduled Distribution Election
Form must be submitted to and accepted by the Administrator (which has complete
discretion as to whether to accept any new election) at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;

(b)                                 The new Scheduled Distribution Date must be
the first day of a Plan Year and must be at least five years after the
previously designated Scheduled Distribution Date; and

(c)                                  The new election shall not take effect
until at least twelve (12) months after it is accepted by the Administrator.

4.3                                 Other Benefits Take Precedence Over
Scheduled Distributions. Except as the Administrator otherwise determines to be
necessary to comply with the requirements of Section 409A, a Deferral Account
that become payable under Article 5, 6, 7, 8 or 9 as of a date that precedes a
Scheduled Distribution Date under this Article 4 shall be paid in accordance
with Article 5, 6, 7, 8 or 9, as the case may be, and not in accordance with
this Article 4.

4.4                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.

(a)                                  If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the
Administrator to receive a partial or full payout from the Plan, subject to the
provisions set forth below.

(b)                                 The payout, if any, from the Plan shall not
exceed the lesser of (i) the Participant’s vested Account Balance, calculated as
of the close of business on or around the date on which the amount becomes
payable, as determined by the Administrator in its sole discretion, or (ii) the
amount necessary to satisfy the Unforeseeable Financial Emergency, plus amounts

8


--------------------------------------------------------------------------------




 

necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. Notwithstanding the foregoing, a
Participant may not receive a payout from the Plan to the extent that the
Unforeseeable Financial Emergency is or may be relieved (A) through
reimbursement or compensation by insurance or otherwise, (B) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (C) by cessation of deferrals under
this Plan. If the Administrator approves a Participant’s petition for payout,
the Participant shall receive a payout from the Plan within sixty (60) days of
the date of such approval, and the Participant’s deferrals under the Plan shall
be terminated as of the date of such approval.

(c)                                  A Participant’s deferral elections under
this Plan shall also be terminated to the extent the Administrator determines
that termination is required pursuant to applicable regulations to obtain a
hardship distribution from an Employer’s 401(k) plan and is consistent with the
requirements of Section 409A.

ARTICLE 5

Change in Control Benefit

If so elected by the Participant (any such election, except as the Administrator
may otherwise determine, to be made irrevocably at commencement of participation
in the Plan), the Participant’s vested Account Balance shall be distributed in a
lump sum payment within sixty (60) days following a Change in Control. Absent
such election, the Participant’s vested Account Balance shall be paid in
accordance with the otherwise applicable provisions of the Plan.

ARTICLE 6
Retirement Benefit

If the Participant’s separation is a Retirement, the applicable vested Account
Balance shall be distributed in accordance with the method elected by the
Participant. As the Administrator may prescribe, a Participant may, in
connection with each election relating to Elective Deferrals, specify that the
portion of his or her Account (including notional earnings thereon) attributable
to that Plan Year be paid in the form of either a single lump sum or in
installments under the Annual Installment Method, in each case commencing on the
date that is six months and one day after the date of separation. Any election
by the Participant to receive payment upon Retirement under the Annual
Installment Method must specify the number of annual installments (not to exceed
fifteen). A Participant who has elected or is deemed to have elected a lump sum
payment of his or her vested Account Balance upon Retirement may subsequently
elect installments instead, and a Participant who has elected installments may
subsequently elect a lump sum instead; provided, that the new election shall not
take effect for twelve (12) months and the new Benefit Distribution Date for the
applicable vested Account Balance shall be the fifth (5th) anniversary of the
Benefit Distribution Date that would otherwise have been applicable.

ARTICLE 7
Separation from Service

If the Participant has a Separation from Service other than on account of
Retirement, the applicable vested Account Balance shall be paid to such
Participant in the form of a single lump sum payment as soon as reasonably
practicable after the date that is six months and one day after such Separation
from Service.

9


--------------------------------------------------------------------------------




 

ARTICLE 8
Disability Benefit

In the event that the Participant becomes Disabled, the Participant shall
receive a Disability Benefit in an amount equal to the applicable vested Account
Balance, which shall be paid to such Participant in the form of a single lump
sum payment within sixty (60) days after the Administrator determines that such
Participant is Disabled.

ARTICLE 9
Death Benefit

The Beneficiary(ies) of a Participant who dies prior to the distribution of his
or her entire vested Account Balance shall receive the remaining vested balance
of the Account within (or, if payable in installments under the Annual
Installment Method, commencing within) the sixty-day period immediately
following the date on which the Administrator receives information satisfactory
to the Administrator that the Participant has died, or by such earlier date as
is required to comply with the requirements of Section 409A. The death benefit
so payable to any Beneficiary shall be paid in a single lump sum.

ARTICLE 10
Beneficiary Designation

10.1                           Beneficiary. Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant. The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

10.2                           Beneficiary Designation; Change. A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Administrator or its designated agent.
A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary Designation
Form and the Administrator’s rules and procedures, as in effect from time to
time. Upon the acceptance by the Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Administrator shall be entitled to rely on the last Beneficiary Designation
Form filed by the Participant and accepted by the Administrator prior to his or
her death.

10.3                           Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Administrator or its designated agent.

10.4                           No Beneficiary Designation. If a Participant
fails to designate a Beneficiary as provided above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

10.5                           Doubt as to Beneficiary. If the Administrator has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Administrator shall have the right, exercisable in its discretion, to
cause the Participant’s Employer to withhold such payments until this matter is
resolved to the Administrator’s satisfaction.

10


--------------------------------------------------------------------------------




 

10.6                           Discharge of Obligations. The payment of benefits
under the Plan to a Beneficiary shall fully and completely discharge all
Employers and the Administrator from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

ARTICLE 11
Amendment and Termination

11.1                           Termination of Plan. The Company has established
the Plan with the expectation that it will continue the Plan indefinitely but
reserves the right, exercisable in its absolute discretion, to terminate or
suspend the Plan at any time. In the event of Plan termination or suspension,
except as hereinafter provided, no additional amounts shall be credited to any
Account pursuant to Article 3 other than positive or negative adjustments to
reflect hypothetical investment performance under Section 3.7 and other than the
crediting of such Elective Deferrals as to which a deferral election was in
effect, prior to termination, for the Plan Year of termination and which the
Administrator determines must continue to be given effect to comply with
Section 409A. If the Plan is amended or terminated in accordance with the
immediately preceding sentence, existing Accounts shall continue to be
administered and paid out as though the Plan had not been terminated (and the
Company shall have the continuing right to amend the Plan provisions affecting
such Account, subject to Section 11.2 below). Notwithstanding the foregoing, if
permitted by Section 409A and in accordance with such special rules as the
Administrator may establish to comply with Section 409A, the Company may instead
provide upon termination of the Plan that all Accounts shall be paid out in
connection with such termination.

11.2                           Amendment. The Company may, at any time, amend or
modify the Plan in whole or in part; provided, that no amendment or modification
shall be effective if it would cause a Participant’s Account Balance, determined
immediately after the amendment takes effect, to be lower than it was
immediately before the amendment took effect.

11.3                           Plan Agreement. Despite the provisions of this
Article 11, if a Participant’s Plan Agreement contains benefits or limitations
that are not in this Plan document, the Employer may only amend or terminate
such provisions with the written consent of the Participant.

ARTICLE 12

Administration

12.1                           In General. The term “Administrator” as used in
the Plan shall mean the person(s), board or committee principally charged with
administrative responsibility under the Plan, as described in Section 12.2, and
its or their delegates to the extent of the applicable delegation. The initial
Administrator of the Plan shall be the Compensation Committee of the Board of
Directors, and the administrative responsibility for the Plan shall be delegated
by the Compensation Committee to each, acting singly, of the Executive Vice
President and Chief Financial Officer and the Executive Vice President and
General Counsel of the Company. The Administrator shall have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, (ii) determine all issues of
eligibility for participation in or benefits under the Plan, and (iii) subject
to the terms of any procedures established pursuant to Article 12, decide or
resolve any and all questions including interpretations of this Plan that may
arise in connection with the Plan. No individual who has or to whom
administrative responsibility is delegated hereunder, or who is a member of a
board or committee that has or to which is delegated administrative
responsibility hereunder, shall vote or act on any matter relating solely to
himself or herself. When making a determination or calculation, the
Administrator shall be entitled to rely on information furnished by a
Participant or the Company.

11


--------------------------------------------------------------------------------




 

12.2                           Agents. In the administration of this Plan, the
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel, who may be
counsel to any Employer.

12.3                           Binding Effect of Decisions. The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

12.4                           Indemnity of Administrator. All Employers shall
indemnify and hold harmless the members of the Administrator (including any
Employee to whom the duties of the Administrator are delegated) any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of gross negligence
or willful misconduct.

12.5                           Employer Information. To enable the Administrator
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Administrator and/or
Administrator, as the case may be, on all matters relating to the Plan, the
Trust, the Participants and their Beneficiaries, the Account Balances of the
Participants, the compensation of its Participants, the date and circumstances
of the Retirement, Disability, death or Termination of Employment of its
Participants, and such other pertinent information as the Administrator or
Administrator may reasonably require.

ARTICLE 13
Other Benefits and Agreements

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

ARTICLE 14
Claims Procedures

The Administrator shall adopt and may from time to time amend procedures for the
administration of claims and for the appeal of denied claims under the Plan, all
in accordance with Section 503 of ERISA and the regulations thereunder.

ARTICLE 15
Trust

15.1                           Establishment of the Trust. In order to provide
assets from which to fulfill its obligations to the Participants and their
Beneficiaries under the Plan, the Company may establish a trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property, including securities issued by
the Company, to provide for the benefit payments under the Plan, (the “Trust”).

15.2                           Interrelationship of the Plan and the Trust. The
provisions of the Plan and the Plan Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Employers, Participants and the

12


--------------------------------------------------------------------------------




creditors of the Employers to the assets transferred to the Trust. Each Employer
shall at all times remain liable to carry out its obligations under the Plan.

15.3                           Distributions From the Trust. Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

ARTICLE 16
Miscellaneous

16.1                           Status of Participants and Beneficiaries as
General Creditors. This Plan is generally exempt from the provisions of ERISA
because it is intended to benefit a select group of management or highly
compensated employees. Participants and their Beneficiaries, heirs, successors
and assigns shall have no legal or equitable rights, interests or claims in any
property or assets of any Employer. Their rights to benefits, if any, under the
Plan shall be solely those of unsecured general creditors of the Employer and
shall be limited to those contractual rights expressly set forth in the Plan
and/or Plan Agreements applicable to them.

16.2                           Non-assignability. No Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, non-assignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

16.3                           Not a Contract of Employment. The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant. Nothing in the Plan nor in
any Plan Agreement shall limit in any way the Employer’s rights to terminate any
Participant. The loss of benefits or potential benefits under the Plan by reason
of the termination of a Participant’s service with the Employer shall not
constitute an element of damages in any claim brought by the Participant or his
or her Beneficiary(ies) against the Employer.

16.4                           Captions. The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

16.5                           Governing Law. Except as preempted by ERISA, the
provisions of this Plan shall be construed and interpreted according to the
internal laws of the Commonwealth of Massachusetts  without regard to its
conflicts of laws principles.

16.6                           Notice. Any notice or filing required or
permitted to be given to the Administrator or the Committee under this Plan
shall be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, to the address below:

Affiliated Managers Group, Inc.
Attn: Executive Vice President
and General Counsel
600 Hale Street
Prides Crossing, MA 01965

13


--------------------------------------------------------------------------------




 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.7                           Furnishing Information. A Participant or his or
her Beneficiary will cooperate with the Administrator by furnishing any and all
information requested by the Administrator and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Administrator may deem necessary.

16.8                           Terms. Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply (and vice versa); and whenever any words are
used herein in the singular or in the plural, they shall be construed as though
they were used in the plural or the singular, as the case may be, in all cases
where they would so apply.

16.9                           Captions. The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

16.10                     Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries. By
executing and delivering a Plan Agreement, a Participant agrees on his or her
own behalf and on behalf of all Beneficiaries to be bound by the terms of the
Plan and the Plan Agreement.

16.11                     Validity. In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

16.12                     Incompetents. If the Administrator determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Administrator may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Administrator may require such
documents and other information as it deems necessary or appropriate to
administer the foregoing provisions. Any payment of a benefit shall be a payment
for the account of the Participant or the Participant’s Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Plan for
such payment.

16.13                     Distribution in the Event of Income Inclusion Under
409A If any portion of a Participant’s Account Balance under this Plan is
required to be included in income by the Participant prior to receipt owing to a
failure of this Plan to meet the requirements of Section 409A, the Participant
may petition the Administrator for a distribution of that portion of his or her
Account Balance that is required to be included in his or her income. Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the lesser of (i) the portion of his or her Account
Balance required to be included in income as a result of the failure of the Plan
to meet the requirements of Section 409A, or (ii) the unpaid vested Account
Balance.

16.14                     Deduction Limitation on Benefit Payments. If the
Company reasonably anticipates that the Employer’s deduction with respect to any
distribution from this Plan would be limited or

14


--------------------------------------------------------------------------------




 

eliminated by application of Code Section 162(m), then payment may, at the
discretion of the Administrator, be delayed to the extent deemed necessary by
the Administrator to ensure that the entire amount of any distribution from this
Plan is deductible. The delayed amounts, adjusted pursuant to Section 3.8, shall
be distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m) or, if earlier, by the close of
the calendar year in which the Participant separates from service.

16.15                     Compliance With Section 409A Generally. The
Administrator may deviate from the express terms of the Plan or any Plan
Agreement if it determines such deviation to be necessary to comply with the
requirements of Section 409A. The Administrator may also, notwithstanding the
otherwise applicable restrictions on elections and payment under the Plan,
establish opportunities for Participants and Beneficiaries to make any special
elections permitted under the transition rules under Section 409A.

16.16                     Insurance. The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose. The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

IN WITNESS WHEREOF, the Company has signed this Plan document as of  July 1,
2006.

Affiliated Managers Group, Inc.

 

 

 

 

 

 

 

By:

/s/ John Kingston, III

 

Name:

John Kingston, III

 

Title:

Executive Vice President,
General Counsel and Secretary

 

15


--------------------------------------------------------------------------------